Title: To Thomas Jefferson from John Jay, 26 July 1779
From: Jay, John
To: Jefferson, Thomas



Sir
Philadelphia 26th July 1779

I have the honor of transmitting to your Excellency sundry papers respecting the capture of a vessel of Portugal by a Captain Cunningham of the Privateer Phoenix the Property of Carter Braxton Esqr. and others.
Among these papers is a copy of an Act of Congress of the 21st. Inst., for the purpose of doing Justice to the Parties injured, and punishing the Aggressors, to both which Objects it calls your Excellency’s Attention.
I have the honor to be with great Respect & Esteem Your Excellency’s Most obedt: Servant.
